         Case 2:18-cv-05510-GAM Document 13 Filed 07/12/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW PERRONG,                                        :
                               Plaintiff,              :
                                                       :               CIVIL ACTION
                       v.                              :               No. 18-5510
                                                       :
SPACE COAST MARKETING, LLC, et al.,                    :
                   Defendants.                         :
                                                       :


                                              ORDER

       This 12th day of July, 2019, upon review of the record, I have determined that Plaintiff

has not supported the factual allegations he has made in his Complaint (ECF No. 1) or Motion

for Default Judgment (ECF No. 9) with any affidavit under oath. To the extent that Plaintiff

requests the Court to rely on his factual representations for the basis of the relief he has

requested, he is ORDERED to submit a signed affidavit attesting to those factual allegations.



                                                           /s/ Gerald Austin McHugh
                                                       United States District Judge
